McKinney, J.:
Though it might have been necessary to have averred in the indictment in question that the assault was made within the distance the gun would carry had the defendant been convicted of the felonious assault; yet it was not necessary that the same should have chargéd that fact when the defendant was found guilty merely of an assault, and the fact appeared in evidence at any time during the trial. (1)

Judgment affirmed.


 As to what is an assault, see Bloomer v. State, 3 Sneed, 66; Richels v. State, 1 Sneed, 606; State v. Smith, 2 Humph, 457; Smith v. State, 7 Humph. 43,